DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 11,092,764US. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application are anticipated by the claimed recitations of the ‘764 patent. Specifically, the ‘764 patent claims: An optical fiber cable (Claim 1; Column 6, lines 40-45), comprising: at least one buffer tube comprising a buffer tube material having a modulus of elasticity of at most 600 MPa at room temperature and a peak heat release rate (PHRR) of at most 300 kW/m2 as measured according to ASTM E1354 (Claim 1; Column 6, lines 45-55), wherein the buffer tube material comprises at least 30% by weight of one or more flame-retardant additives that endothermically decompose between about 200 0C and about 300 0C to release water (Claim 13; Column 8, lines 10-13 claims the material to be Aluminum trihydrate which decompose between about 200 0C and about 300 0C to release water [Column 3, lines 50-60]); at least one optical fiber disposed in the buffer tube (Claim 1; Column 6, lines 55-60); and a cable jacket disposed circumferentially around the buffer tube (Claim 1; Column 6, lines 55-60)” are currently present in Claim 1 of Patent ‘764.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,092,764US. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application are anticipated by the claimed recitations of the ‘764 patent. Specifically, the ‘764 patent claims: The optical fiber cable of claim 1, wherein the cable jacket comprises an interior surface and an exterior surface, the interior surface and exterior surface defining a thickness therebetween, wherein the thickness is at most 3 mm (Claim 3; Column 6, lines 65-67 and Column 7, lines 1-2).
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,092,764US. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application are anticipated by the claimed recitations of the ‘764 patent. Specifically, the ‘764 patent claims: The optical fiber cable of claim 1, wherein the buffer tube material has a PHRR of at most 200 kW/m2 (Claim 4; Column 7, lines 1-5)
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,092,764US. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application are anticipated by the claimed recitations of the ‘764 patent. Specifically, the ‘764 patent claims: The optical fiber cable of claim 1, wherein the buffer tube does not contain any water-blocking gels or oils (Claim 6; Column 7, lines 10-15).
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,092,764US. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application are anticipated by the claimed recitations of the ‘764 patent. Specifically, the ‘764 patent claims: The optical fiber cable of claim 1, further comprising a superabsorbent polymer material disposed within the buffer tube (Claim 7; Column 7 lines 12-17).
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,092,764US. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application are anticipated by the claimed recitations of the ‘764 patent. Specifically, the ‘764 patent claims: The optical fiber cable of claim 1, further comprising a coating of a polymer material with a modulus of elasticity of at least 900 MPa disposed circumferentially around the cable jacket and extending along a longitudinal axis, wherein the coating has a thickness of at most 0.05 mm (Claim 8; Column 7, lines 18-23).

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,092,764US. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application are anticipated by the claimed recitations of the ‘764 patent. Specifically, the ‘764 patent claims: The optical fiber cable of claim 1, wherein the optical fiber cable is rated B2ca according to EN 50399 (Claim 9; Column 7, lines 20-25).
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,092,764US. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application are anticipated by the claimed recitations of the ‘764 patent. Specifically, the ‘764 patent claims: The optical fiber cable of claim 1, wherein the PHRR is determined according to ASTM E1354 using a sample having a width of 100 mm, a length of 100 mm, and a 9Attorney Docket No.: HI19-048A thickness of 3 mm and a heat source that radiates heat on the sample at an intensity of 50 kW/m2 (Claim 10; Column 7, lines 25-30).
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,092,764US. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application are anticipated by the claimed recitations of the ‘764 patent. Specifically, the ‘764 patent claims: The optical fiber cable of claim 1, wherein the cable jacket comprises a second material having a PHRR of at most 300 kW/m2 (Claim 2, Column 6, lines 65-67).
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,092,764US. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application are anticipated by the claimed recitations of the ‘764 patent. Specifically, the ‘764 patent claims: The optical fiber cable of claim 1, further comprising a central strength member (Claim 1; Column 6 line 45), wherein the at least one buffer tube comprises a plurality of buffer tubes (Claim 1; Column 6 lines 45-50), and wherein the plurality of buffer tubes are stranded around the central strength member such that a laylength of the plurality of buffer tubes that are wound around the central strength member is from 200 mm to 400 mm (Claim 1; Column 6, lines 60-67).
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,092,764US. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application are anticipated by the claimed recitations of the ‘764 patent. Specifically, the ‘764 patent claims: The optical fiber cable of claim 11, wherein the central strength member comprises a central rod having a coating and wherein the coating comprises a third material having a PHRR of at most 250 kW/m2 (Claim 5; Column 7 lines 1-5).
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,092,764US. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application are anticipated by the claimed recitations of the ‘764 patent. Specifically, the ‘764 patent claims: The optical fiber cable of claim 11, further comprising a coating of a polymer material having a modulus of more than 900 MPa disposed circumferentially around the cable jacket and extending along the longitudinal axis, wherein the coating has a thickness of at most 0.05 mm (Claim 8; Column7 lines 15-25).
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,092,764US. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application are anticipated by the claimed recitations of the ‘764 patent. Specifically, the ‘764 patent claims: The optical fiber cable of claim 11, further comprising at least one filler tube or rod that does not contain any optical fibers, wherein the filler tube or rod comprises a third material having a PHRR of less than 300 kW/m2 (Claim 19; Column 8, lines 35-40).
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,092,764US. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present application are anticipated by the claimed recitations of the ‘764 patent. Specifically, the ‘764 patent claims: The optical fiber cable of claim 10, wherein the second material is a low- smoke, zero-halogen material (Claim 20; Column 8, lines 40-43).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication to Gallo (20180059345US) teaches an optical cable having a buffer tube wherein the layer surrounds the buffer tube has a peak heat release rate of less than 300 kw/M.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        

/UYEN CHAU N LE/Supervisory Patent Examiner, Art Unit 2874